Monday. July 15.2013


                                       No. 04-13-00377-CV


                            BARBARA JEAN (JOHNSON) BAKER,
                                             Appellant


                                                 v.

                          REVERSE MORTGAGE SOLUTIONS INC.
                                      Appellee

                 From llie 83rd Judicial District Court. Val Verde County. Texas
                                      Trial Court No. 29172
                           Honorable Bert Richardson. Judge Presiding


                                          ORDER

      After reviewing the parties" addendums to the Civil Docketing Statement in the above-
numbered and styled appeal, this court lias determined that this dispute is appropriate for referral
to an Alternative Dispute Resolution (ADR) procedure.         See TEX. Civ. PRAC. &. REM. CODE
$ 154.021 (Vcrnon 2005).     All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties are ORDHRilD to respond in wrhing by staling: (1) the name, address, and lee
schedule of the mediator of their choice: or (2) thai they cannot agree on a mediator, in which
case the court will appoint one: or (3) any objection to mediation and the reasons for such
objection. See id § 1 54.022 (b).


       Provided the parties submit to mediation, this court will issue an order suspending all
appellate deadlines lor forty-five (45) days in order that the parties may concentrate on the
scheduling and completion of the mediation process.

       Is il so ORDERED on Monday. July 1 5. 2013.




                                                              Sandee Bryan Marion, Justice


     j/IN_.W£l*NHSS\^['-0EREOF, 1 have hereunto set my hand and affixed the seal ql the said
court Em M^njja^.-'.lulyiUV2013.                              /        /^        >


                                                                  i l-vllottle. Clerk